 

Exhibit 10.9 

 

July 13, 2016

 

NioCorp Developments Ltd.

7000 South Yosemite Street, Suite115
Centennial, CO 80112

 

Attention: John F. Ashburn Jr., Vice President & General Counsel

 

Dear Sirs/Mesdames:

 

Re:Amending Agreement -
Loan Agreement between NioCorp Developments Ltd. and Mark Smith

 

Pursuant to a loan agreement between NioCorp Developments Ltd. (the “Borrower”)
and Mark Smith (the “Lender”) dated June 17th, 2015 (the “Loan Agreement”), the
Lender advanced a loan to the Borrower on the terms and conditions set out
therein.

 

The Borrower and the Lender wish to amend the Loan Agreement in the manner set
forth herein.

 

INTERPRETATION

 

All words and expressions defined in the Loan Agreement have the same meaning
when used herein. Reference to the Loan Agreement includes amendments thereto
from time to time, including the amendments made by this amending agreement. All
references herein to sections of or schedules to an agreement other than this
amending agreement are to sections of and schedules to the Loan Agreement,
unless otherwise expressly stated. Clause headings are for reference only.

 

EFFECTIVE DATE

 

The provisions of the Loan Agreement are amended as set out in this amending
agreement effective as of June 16th, 2016, notwithstanding the actual date of
execution of this amending agreement.

 

AMENDMENTS

 

1.Section 1.1(h) of the Loan Agreement shall be deleted and replaced in its
entirety with the following new Section 1.1(h):

 

“Term” means a period commencing on the Effective Date, being the date the
Lender advanced the Principal to the Borrower, and expiring two years following
the Effective Date.

 



 

 

 

– 2 –

 

MISCELLANEOUS

 

With the exception of the foregoing amendments, the Loan Agreement and general
security agreement executed in connection therewith continue in full force and
effect unamended.

 

This amending agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered (including by
facsimile transmission or as a pdf attachment to an e-mail) shall constitute an
original, but all such counterparts when taken together shall constitute one and
the same instrument.

 

Please indicate your acceptance of this amending agreement by signing and
returning the enclosed duplicate copy of this letter.

 

Yours truly,

MARK A. SMITH

 





/s/ Mark A. Smith            

 

 


Accepted as of the 19th day of July, 2016.

 

NIOCORP dEVELOPMENTS lTD.

 



By: /s/ John F. Ashburn Jr                     Name: John F. Ashburn Jr.  
Title:   Vice President & General Counsel

 








 

 

 

LOAN AGREEMENT

 

THIS AGREEMENT made as of the 17th day of June, 2015 between NioCorp
Developments Ltd., a corporation incorporated under the laws of British Columbia
with an office at 7000 South Yosemite Street, Suite 115, Centennial, CO, USA
80112 (the “Borrower”) and Mark Smith, businessman of Highlands Ranch, CO, USA
80126 (the “Lender”).

 

WHEREAS:

 

A.       The Lender has agreed to make the Loan (as defined herein) available to
the Borrower for the Borrower’s general working capital purposes; and

 

B.       The Borrower has agreed to repay the Loan to the Lender on the terms
and conditions set forth in this Agreement.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that, in consideration of the mutual
covenants and agreements herein contained, the parties agree as follows:

 

1.INTERPRETATION

 

1.1.Definitions

 

In this Agreement:

 

(a)       “Business Day” means any day except Saturday, Sunday, or a day that is
a statutory holiday in Colorado;

 

(b)       “Due Date” has the meaning given to that term in Subsection 2.6 of
this Agreement;

 

(c)       “Effective Date” means June 17th, 2015;

 

(d)       “Establishment Fee “ means the amount of $37,500, payable by the
Borrower to the Lender in consideration of the advancement of the Principal;

 

(e)       “General Security Agreement” has the meaning given to that term in
Subsection 2.2 of this Agreement;

 

(f)       “Loan” means the advance by the Lender to the Borrower of the
Principal, together with interest thereupon as set out in Subsection 2.5 of this
Agreement;

 

(g)       “Principal” means the principal amount of the Loan of $1,500,000 made
hereunder; and

 

(h)       “Term” means a period commencing on the Effective Date, being the date
the Lender advanced the Principal to the Borrower, and expiring one year
following the Effective Date.

 

1.2.Governing Law

 

This Agreement will be governed by and construed in accordance with the laws of
British Columbia and the parties attorn to the jurisdiction of the Courts of the
Province of British Columbia.

 

1.3.Severability

 

If any provision of this Agreement is determined to be void or unenforceable in
whole or in part, that provision will be deemed not to affect or impair the
validity of any other provision of this Agreement and the void or unenforceable
provision will be severable from this Agreement.

 



 

 

 

1

 

1.4.Headings

 

The headings to the sections of this Agreement are inserted for convenience only
and will not affect the construction of this Agreement.

 

1.5.Cross References

 

Unless otherwise stated, a reference in this Agreement to a numbered or lettered
section or subsection refers to the section or subsection of each part bearing
that number or letter in this Agreement.

 

1.6.Currency

 

All dollar amounts stated in this Agreement mean lawful money of the United
States of America.

 

1.7.Schedules

 

The following schedules are incorporated by reference to this Agreement and form
a part of it:

 

ScheduleDescription

 

AGeneral Security Agreement

 

2.AMOUNT AND TERMS OF LOAN

 

2.1.Advance of Loan

 

The Lender agrees to advance the Principal to the Borrower, and the Borrower
hereby irrevocably authorizes and directs the Lender to advance the Principal on
the Effective Date.

 

2.2.Security

 

The Loan will be secured by a General Security Agreement (the “General Security
Agreement”), in the form attached as Schedule “A”, over all of the present and
after-acquired property of the Borrower, including all of the assets, and
undertakings (other than real property), of whatever nature or kind and
wheresoever situate and all proceeds thereof, which the Borrower will provide to
the Lender as security for the repayment of the Loan and interest, if any
outstanding, thereon.

 

2.3.Registration

 

The General Security Agreement will be registered by the Lender in all
jurisdictions and at all registries or public offices as the Lender may
determine necessary or beneficial to perfect or protect its interest under the
General Security Agreement.

 

2.4.Discharge

 

Once the Borrower has satisfied all of its obligations under this Agreement, and
the General Security Agreement has been terminated, the Lender will promptly
discharge all charges and liens under the General Security Agreement and execute
and deliver to the Borrower such other receipts, acknowledgements and other
instruments as may be reasonably required to evidence the discharge of such
charges and liens.

 



 

 

 

2

 

2.5.Interest

 

The Borrower will pay interest to the Lender on the amount of Principal
outstanding and on overdue interest at a rate equal to 10% per annum, calculated
monthly in arrears, through to the date of repayment of the Loan. Interest on
the Loan will be computed on the basis of a 360-day year comprised of twelve
30-day months.

 

2.6.Due Date of Loan

 

Any outstanding balance of the Loan, including accrued interest, shall be
immediately due and payable by the Borrower to the Lender on the earlier of:

 

(a)       the expiry of the Term; or

 

(b)      the occurrence of an Event of Default, as defined in Section 7 hereof,

 

(the “Due Date”).

 

2.7.Application of Payments

 

All payments under the Loan will be applied first in payment of interest accrued
to the date of payment and secondly in payment of outstanding Principal. Any
amount of Principal repaid by the Borrower prior to the Due Date will be subject
to an early payment fee of 2.5% of the value of any such payment.

 

2.8.Termination Fee

 

In the event this Agreement is terminated by mutual consent of the parties at
any time prior to the advance of the Principal to the Borrower by the Lender,
the Borrower shall pay to the Lender the amount of $15,000, in consideration of
the Lender making the Principal available to the Borrower.

 

3.CONDITIONS PRECEDENT

 

3.1       The obligations of the Lender under this Agreement are subject to the
following conditions being satisfied on the Effective Date:

 

(a)       receipt by the Lender of the Establishment Fee;

 

(b)       receipt by the Lender of the General Security Agreement, duly executed
by the Borrower in favour of the Lender;

 

(c)       the representations and warranties of the Borrower contained in this
Agreement being true and correct as at the Effective Date; and

 

(d)       any required approvals of this Agreement having been obtained.

 

3.2       The obligations of the Borrower under this Agreement are subject to
the following conditions being satisfied on the Effective Date:

 

(a)       the representations and warranties of the Lender contained in this
Agreement being true and correct as at the Effective Date; and

 

(b)       all required approvals of this Agreement having been obtained.

 



 

 

 

3

 

4.BORROWER’S REPRESENTATIONS AND WARRANTIES

 

4.1.The Borrower represents and warrants to the Lender that:

 

(a)         it is a valid and subsisting corporation incorporated and in good
standing under the laws of British Columbia;

 

(b)         the entering into of this Agreement and the transactions
contemplated hereby will not result in the violation of any of the terms and
provisions of any law applicable to the Borrower, or of any agreement, written
or oral, to which the Borrower may be a part or by which it is or may be bound;

 

(c)         the Borrower has duly signed and delivered this Agreement and this
Agreement constitutes a legal, valid, and binding agreement of the Borrower
enforceable against the Borrower in accordance with its terms; and

 

(d)         the Borrower has the necessary power, capacity, right and authority
to enter into and deliver this Agreement and to perform its obligations
hereunder.

 

4.2.       All representations, warranties, covenants, and agreements made by
the Borrower in this Agreement are deemed to have been relied on by the Lender
despite any prior or subsequent investigation by the Lender and will survive the
advance of the Loan and continue in full force and effect so long as any amount
of the Loan remains outstanding and unpaid.

 

5.LENDER’S REPRESENTATIONS AND WARRANTIES

 

5.1.The Lender represents and warrants to the Borrower that:

 

(a)         the entering into of this Agreement and the transactions
contemplated hereby will not result in the violation of any of the terms and
provisions of any law applicable to the Lender, or of any agreement, written or
oral, to which the Lender may be a part or by which he is or may be bound;

 

(b)         the Lender has duly signed and delivered this Agreement and this
Agreement constitutes a legal, valid, and binding agreement of the Lender
enforceable against the Lender in accordance with its terms; and

 

(c)         the Lender has the necessary power, capacity, right and authority to
enter into and deliver this Agreement and to perform his obligations hereunder.

 

5.2        All representations, warranties, covenants, and agreements made by
the Lender in this Agreement are deemed to have been relied on by the Borrower
despite any prior or subsequent investigation by the Borrower and will survive
the advance of the Loan and continue in full force and effect so long as any
amount of the Loan remains outstanding and unpaid.

 

6.COVENANTS OF BORROWER

 

6.1.The Borrower covenants and agrees that so long as any monies are outstanding
under the Loan, it will:

 

(a)         repay, or cause to be repaid, the Loan and all other monies required
to be paid to the Lender in accordance with this Agreement; and

 

(b)         duly observe and perform all covenants and agreements set forth in
this Agreement.

 



 

 

 

4

 

7.DEFAULT

 

7.1.        The Principal amount of the Loan outstanding, plus all interest,
costs and all other money owing to the Lender under this Agreement shall
immediately become payable upon demand by the Lender, unless otherwise waived in
writing by the Lender, in any of the following events (each an “Event of
Default”):

 

(a)         if the Borrower shall default in any payment of Principal, interest
or other amount when the same is required hereunder and such default has
continued for a period of seven (7) days after notice in writing has been given
by the Lender to the Borrower specifying such default;

 

(b)         if the Borrower shall become insolvent or shall make a general
assignment for the benefit of its creditors, or if an order be made or an
effective resolution be passed for the winding-up, merger or amalgamation of the
Borrower or if the Borrower shall be declared bankrupt or if a custodian or
receiver be appointed for the Borrower under the Bankruptcy and Insolvency Act
(Canada), or if a compromise or arrangement is proposed by the Borrower to its
creditors or any class of its creditors, or if a receiver or other officer with
like powers shall be appointed for the Borrower; or

 

(c)         if the Borrower defaults in observing or performing any other
covenant or agreement of this Agreement on its part to be observed or performed
and such default has continued for a period of seven (7) days after notice in
writing has been given by the Lender to the Borrower specifying such default.

 

8.MISCELLANEOUS

 

8.1.Waiver or Modification

 

No failure or delay on the Lender’s part in exercising any power or right
hereunder will operate as a waiver thereof nor will any single or partial
exercise of that right or power preclude any other right or power under this
Agreement. No amendment, modification, or waiver of any condition of this
Agreement or consent to any departure by the Borrower therefrom will be
effective unless it is in writing signed by the Lender. No notice to or demand
on the Borrower will entitle the Borrower to any other or further notice or
demand in similar or other circumstances unless specifically provided for in
this Agreement.

 

8.2.Amendments and Further Documents

 

The parties may not amend this Agreement except by document in writing signed by
both parties, and the parties will sign any other documents and do any other
things necessary to carry out the intent of this Agreement.

 

8.3.Assignment

 

Neither party may assign this Agreement or any interest herein without the prior
written consent of the other, which consent may be arbitrarily withheld.

 

8.4.Time of the Essence

 

Time is of the essence of this Agreement.

 

8.5.Enurement

 

This Agreement will be binding on and enure to the benefit of the Borrower, the
Lender, and their respective heirs, executors, administrators, successors, and
permitted assigns.

 



 

 

 

5

 

8.6.Independent Legal Advice

 

The Lender acknowledges that Boughton Law Corporation is the solicitor of the
Borrower only and is not protecting the rights or interests of the Lender. The
Lender acknowledges and agrees that the Borrower and Boughton Law Corporation
have given the Lender adequate opportunity to seek, and have recommended that
the Lender seek and obtain, independent legal advice with respect to the subject
matter of this Agreement and for the purpose of ensuring his rights and
interests are protected. The Lender represents and warrants to the Borrower and
to Boughton Law Corporation that the Lender has sought independent legal advice
or consciously chosen not to do so with full knowledge of the risks associated
with not obtaining such independent legal advice. The Lender acknowledges that
he has read and understood this provision of this Agreement and indicates so by
signing this Agreement.

 

IN WITNESS WHEREOF the parties have signed this Agreement as of the date on page
1 of this Agreement.

 



NIOCORP DEVELOPMENTS LTD.         Per: /s/ John Ashburn   Authorized Signatory  

 

Signed, sealed and delivered by   )     MARK SMITH in the presence of:   )      
  )     Cathy J. Savoie   )     Name   )         )     7000 S Yosemite St 3115  
) /s/ Mark A Smith   Address   ) MARK SMITH       )     Centennial, CO 80112   )
        )         )     Exec Admin   )     Occupation        

 



 

 

 

6

 

SCHEDULE “A”

 

GENERAL SECURITY AGREEMENT

 



 

 

 

7

 

THIS SECURITY AGREEMENT made June 17, 2015.

 

FROM:

 

NIOCORP DEVELOPMENTS LTD., a corporation incorporated under the laws of British
Columbia with an office at 7000 South Yosemite Street, Suite 115, Centennial,
CO, USA 80112

 

(the “Debtor”)

 

TO:

 

MARK SMITH, businessman of Highlands Ranch, CO, USA 80126

 

(the “Secured Party”)

 

FOR VALUE RECEIVED, the Debtor covenants, agrees, warrants, represents,
acknowledges, and confirms to and with the Secured Party and creates and grants
the mortgages, charges, transfers, assignments, and security interests as
follows:

 

1.Security Interest

 

As security for the payment and performance of the Obligations (as defined in
paragraph 3), the Debtor, subject to the exceptions set out in paragraph 2,
does:

 

1.1        Grant to the Secured Party a security interest in, and mortgages,
charges, transfers and assigns absolutely, all of the Debtor’s present and after
acquired personal property, and all personal property in which the Debtor has
rights, of whatever nature or kind and wherever situate, including, without
limitation, all of the following now owned or in future owned or acquired by or
on behalf of the Debtor:

 

(a)all goods, including:

 

(i)all inventory of whatever kind and wherever situate, including, without
limitation, goods acquired or held for sale or lease or furnished or to be
furnished under contracts of rental or service, all raw materials, work in
progress, finished goods, returned goods, repossessed goods, and all packaging
materials, supplies, and containers relating to or used or consumed in
connection with any of the foregoing (collectively the “Inventory”);

 

(ii)all equipment of whatever kind and wherever situate, including, without
limitation, all machinery, tools, apparatus, plant, fixtures, furniture,
furnishings, chattels, motor vehicles, vessels, and other tangible personal
property of whatever nature or kind (collectively the “Equipment”);

 

(b)all book accounts and book debts and generally all accounts, debts, dues,
claims, choses in action, and demands of every nature and kind however arising
or secured including letters of credit and advices of credit, which are now due,
owing, or accruing, or growing due to, or owned by, or which may in future
become due, owing, or accruing, or growing due to, or owned by the Debtor (the
“Accounts”);

 

(c)all contractual rights, insurance claims, licences, goodwill, patents,
trademarks, trade names, copyrights, and other industrial or intellectual
property of the Debtor or in which the Debtor has an interest, all other choses
in action of the Debtor of every kind which now are, or which may in future be,
due or owing to or owned by the Debtor, and all other intangible property of the
Debtor which is not Accounts, Chattel Paper, Instruments, Documents of Title,
Investment Property, or Money;

 



 

 

 

8

 

(d)all Money;

 

(e)all property described in any Schedule (excluding Schedule “A”) now or at any
time in future annexed to this Agreement or agreed to form part of this
Agreement;

 

(f)the undertaking of the Debtor;

 

(g)all Chattel Paper, Documents of Title (whether negotiable or not),
Instruments, Intangibles, and Investment Property now owned or in future owned
or acquired by or on behalf of the Debtor (including those returned to or
repossessed by the Debtor) and all other goods of the Debtor that are not
Equipment, Inventory, or Accounts;

 

(h)all proceeds, renewals, and accretions, and substitutions of any of the
foregoing; and

 

(i)all deeds, documents, writings, papers, books of account, and other books and
electronically recorded data relating to any of the foregoing or by which any of
the foregoing is or may in future be secured, evidenced, acknowledged, or made
payable.

 

1.2       Charge as and by way of a floating charge to and in favour of the
Secured Party, and grant to the Secured Party a security interest, mortgage, and
charge in and to:

 

(a)all the Debtor’s right, title, and interest in and to all its presently owned
or held and after acquired or held real, immovable, and leasehold property and
all interests therein, and all easements, rights-of-way, privileges, benefits,
licences, improvements, and rights whether connected therewith or appurtenant
thereto or separately owned or held, including all structures, plant, and other
fixtures (collectively “Real Property”); and

 

(b)all property, assets, and undertakings of the Debtor, both present and
future, of whatever nature or kind and wherever situate, and all Proceeds
thereof and therefrom,

 

other than any of its property, assets, and undertakings otherwise validly and
effectively subject to the charges and security interests in favour of the
Secured Party created under paragraph 1.1 of this Agreement. This charge
attaches immediately upon the Debtor acquiring any rights in any of that
property.

 

1.3        Mortgage and charge as and by way of a fixed and specific charge to
and in favour of the Secured Party, and assign and transfer to the Secured Party
and grant to the Secured Party, by way of mortgage, charge, assignment, and
transfer, a security interest in all of the Debtor’s right, title, and interest,
both present and future, in and to all of its presently owned or held and after
acquired or held property which:

 

(a)         is or in future becomes a fixture, or

 

(b)         constitutes a licence, quota, permit or other similar right or
benefit, or crops.

 

1.4       The mortgages, charges, assignments, transfers, and security interests
created or granted under paragraphs 1.1, 1.2, and 1.3 of this Agreement are
collectively called the “Security Interest”, and all property, assets,
interests, and undertakings (including Proceeds) subject to the Security
Interest or otherwise charged or secured by this Agreement or expressed to be
charged, assigned or transferred, or secured by any instruments supplemental to
this Agreement or in implementation of this Agreement are collectively called
the “Collateral”.

 



 

 

 

9

 

2.Exceptions and Definitions

 

The Security Interest granted by this Agreement shall not extend or apply to and
the Collateral shall not extend to the last day of the term of any lease or
agreement to lease real property, but upon the enforcement of the Security
Interest the Debtor shall stand possessed of such last day in trust to assign
and dispose thereof as the Secured Party shall direct.

 

The terms “Chattel Paper”, “Document of Title”, “Equipment”, “Consumer Goods”,
“Instrument”, “Intangible”, “Investment Property”, “Proceeds”, “Inventory”,
“Accessions”, “Money”, “financing statement”, “financing change statement”,
“verification statement” and “control” shall, unless otherwise defined in this
Agreement or otherwise required by the context, be interpreted according to
their respective meanings as set out in the British Columbia Personal Property
Security Act, as amended.

 

Any reference in this Agreement to “Collateral” shall, unless the context
otherwise requires, be deemed a reference to “Collateral or any part thereof”.
The Collateral shall not include consumer goods of the Debtor.

 

The term “Proceeds”, whenever used and interpreted as above, shall by way of
example include trade-ins, equipment, cash, bank accounts, notes, chattel paper,
goods, contract rights, accounts, and any other personal property or obligation
received when such collateral or proceeds are sold, exchanged, collected, or
otherwise disposed of. The term “licence” means any licence or similar right at
any time owned or held by the Debtor including without limitation a “licence” as
defined in the Act, and the meaning of the term “crops” whenever used in this
Agreement includes but is not limited to “crops” as defined in the Act.

 

3.Obligations Secured

 

This Agreement and the Security Interest are in addition to and not in
substitution for any other security interest now or in future held by the
Secured Party from the Debtor or from any other person and shall be general and
continuing security for the payment of all indebtedness and liability of the
Debtor to the Secured Party (including interest thereon), present or future,
absolute or contingent, joint or several, direct or indirect, matured or not,
extended or renewed, wherever and however incurred, and any ultimate balance
thereof, including all advances on current or running account and all future
advances and re-advances, and whether the same is from time to time reduced and
thereafter increased or entirely extinguished and thereafter incurred again, and
whether the Debtor be bound alone or with another or others, and whether as
principal or surety, and for the performance and satisfaction of all obligations
of the Debtor to the Secured Party, whether or not contained in this Agreement,
and whether the Debtor be bound alone or with another or others (all of which
indebtedness, liability, and obligations are collectively the “Obligations”).

 

4.Prohibitions

 

Without the prior written consent of the Secured Party, the Debtor shall not and
shall not have power to:

 

(a)grant, create, or permit to be created any security interest in, charge,
encumbrance, or lien over, or claim against any of its property, assets, or
undertakings that rank or could rank in priority to or pari passu with the
Security Interest;

 

(b)grant, sell, or otherwise assign its Chattel Paper; or

 

(c)issue or have outstanding at any time any secured or unsecured bonds,
debentures, debenture stock, or other evidences of indebtedness of the Debtor or
of any predecessor in title of the Debtor issued under a trust deed or other
instrument running in favour of a trustee.

 



 

 

 

10

 

5.Attachment

 

The Debtor acknowledges and confirms that:

 

(a)there is no intention to delay the time of attachment of the Security
Interest created by this Agreement, and the Security Interest shall attach at
the earliest time permissible under the laws governing this Agreement;

 

(b)that value has been given; and

 

(c)that the Debtor has (or in the case of any after acquired property, will have
at the time of acquisition) rights in the Collateral.

 

6.Representations and Warranties

 

6.1The Debtor represents and warrants to the Secured Party that:

 

(a)if the Debtor is a company or a partnership, this Agreement is granted in
accordance with resolutions of the directors (and of the shareholders as
applicable) or of the partners, as the case may be, of the Debtor, and that all
other matters and things have been done and performed so as to authorize and
make the execution and delivery of this Agreement, and the performance of the
Debtor’s obligations hereunder, legal, valid, and binding;

 

(b)the Debtor lawfully owns and possesses all presently held Collateral and has
good title thereto, free from all security interests, charges, encumbrances,
liens, and claims, save only the charges or security interests, if any, shown in
any schedule to this Agreement and those consented to in writing by the Secured
Party, and the Debtor has good right and lawful authority to grant a security
interest in the Collateral as provided by this Agreement;

 

(c)where the Collateral includes Accounts, Chattel Paper, or Instruments, each
is enforceable in accordance with its terms against the party obligated
thereunder, and that the Debtor has fully and accurately disclosed to the
Secured Party the amount owing thereunder and any other relevant information
concerning liability for payment thereunder;

 

(d)where the Collateral includes investment property, the Debtor has not given
control of the investment property to any person;

 

(e)for goods constituting Collateral, the Debtor has in this Agreement or
elsewhere fully and accurately disclosed to the Secured Party the locations
thereof and of the business operations and records of the Debtor.

 

6.2       All representations and warranties given by the Debtor under a loan
agreement (the “Loan Agreement”) between the Secured Party and the Debtor dated
June 17, 2015 shall form representations and warranties of this Agreement and
this Agreement shall be read and construed to include such representations and
warranties.

 

7.Covenants of the Debtor

 

7.1       The Debtor covenants with the Secured Party that at all times while
this Agreement remains in effect the Debtor shall:

 

(a)defend the title to the Collateral for the benefit of the Secured Party
against the claims and demands of all persons;

 



 

 

 

11

 

(b)fully and effectually maintain and keep maintained the validity and
effectiveness of the Security Interest;

 

(c)maintain the Collateral in good order and repair;

 

(d)forthwith pay:

 

(i)all taxes, assessments, rates, duties, levies, government fees, claims, dues
and other charges of every nature that may be lawfully levied, assessed, or
imposed upon it or the Collateral when due, unless the Debtor shall in good
faith contest its obligations so to pay and shall furnish such security as the
Secured Party may require; and

 

(ii)all security interests, charges, encumbrances, liens and claims that rank or
could in any event rank in priority to the Security Interest, other than the
charges or security interests, if any, shown in any Schedule to this Agreement
and those consented to in writing by the Secured Party;

 

(e)forthwith reimburse and indemnify the Secured Party for all costs, charges,
expenses, and legal fees and disbursements that may be incurred by the Secured
Party in:

 

(i)inspecting the Collateral;

 

(ii)negotiating, preparing, perfecting, and registering this Agreement or notice
of it and other documents, whether or not relating to this Agreement;

 

(iii)investigating title to the Collateral;

 

(iv)taking, recovering, keeping possession of, and insuring the Collateral; and

 

(v)all other actions and proceedings taken in connection with the preservation
of the Collateral and the enforcement of this Agreement and of any other
Security Interest held by the Secured Party as security for the Obligations;

 

(f)at the Secured Party’s request at any time and from time to time, execute and
deliver such further and other documents and instruments and do all acts and
things as the Secured Party in its absolute discretion requires in order to
confirm and perfect, and maintain perfection of, the Security Interest in favour
of the Secured Party upon any of the Collateral;

 

(g)notify the Secured Party promptly of

 

(i)any change in the information contained in this Agreement relating to the
Debtor, its address, its business, or the Collateral, including without
limitation any change of name or address of the Debtor and any change in
location of any Collateral;

 

(ii)the details of any material acquisition of Collateral;

 

(iii)any material loss or damage to the Collateral;

 

(iv)any material default by any account debtor in payment or other performance
of his or her obligations to the Debtor with respect to any Accounts;

 



 

 

 

12

 

(v)the return to or repossession by the Debtor of the Collateral where such
return or repossession of the Collateral is material in relation to the business
of the Debtor; and

 

(vi)the details of any claims or litigation affecting the Debtor or the
Collateral;

 

(h)prevent the Collateral, other than Inventory sold, leased, or otherwise
disposed of as permitted by this Agreement, from being or becoming an accession
to other property not covered by this Agreement;

 

(i)permit the Secured Party and its representatives, at all reasonable times,
access to all its property, assets, and undertakings and to all its books of
account and records for the purpose of inspection, and render all assistance
necessary for such inspection; and

 

(j)deliver to the Secured Party from time to time promptly upon request:

 

(i)any Documents of Title, Instruments, certificated Securities, and Chattel
Paper constituting, representing, or relating to Collateral;

 

(ii)all books of account and all records, ledgers, reports, correspondence,
schedules, documents, statements, lists, and other writings relating to the
Collateral for the purpose of inspecting, auditing, or copying;

 

(iii)account control agreements in respect of Investment Property, in form and
substance satisfactory to the Secured Party;

 

(iv)all financial statements prepared by or for the Debtor regarding the
Debtor’s business;

 

(v)all policies and certificates of insurance relating to the Collateral; and

 

(vi)any information concerning the Collateral, the Debtor, and the Debtor’s
business and affairs as the Secured Party may reasonably require;

 

(k)carry on and conduct the business of the Debtor in a proper and efficient
manner and so as to protect and preserve the Collateral and to keep, in
accordance with generally accepted accounting principles, consistently applied,
proper books of account for the Debtor’s business as well as accurate and
complete records concerning the Collateral;

 

(l)where the Collateral is Investment Property, shall prevent any party other
than the Secured Party from having control;

 

(m)observe and perform the additional covenants, if any, set out in any schedule
attached to this Agreement.

 

7.2         The Debtor covenants that at all times while this Agreement remains
in effect, without the prior written consent of the Secured Party, it shall not

 

(a)declare or pay any dividends;

 

(b)purchase or redeem any of its shares or otherwise reduce its share capital;

 

(c)become guarantor of any obligation; or

 

(d)become an endorser of any obligation or otherwise become liable upon any note
or other obligation other than bills of exchange deposited to any bank accounts
of the Debtor.

 



 

 

 

13

 

7.3   Except as provided in this Agreement, without the prior written consent of
the Secured Party, the Debtor shall not

 

(a)sell, lease, or otherwise dispose of the Collateral;

 

(b)release, surrender, or abandon possession of the Collateral; or

 

(c)move or transfer the Collateral from the jurisdiction or jurisdictions in
which the Security Interest has been perfected.

 

7.4       Provided that the Debtor is not in default under this Agreement, at
any time without the consent of the Secured Party the Debtor may lease, sell,
license, consign, or otherwise deal with items of Inventory in the ordinary
course of its business and for the purposes of carrying on its business.

 

7.5       The Debtor covenants that to the extent that any monies, credit, or
other consideration provided by the Secured Party has enabled the Debtor to
purchase or acquire rights in any personal property or assets, the Security
Interest is and shall remain a purchase money security interest.

 

8.Insurance

 

8.1The Debtor covenants that at all times while this Agreement is in effect the
Debtor shall:

 

(a)maintain or cause to be maintained insurance on the Collateral with an
insurer, of kinds, for amounts and payable to such person or persons, all as the
Secured Party may require, and in particular but without limitation maintain
insurance on the Collateral to its full insurable value against loss or damage
by fire including extended coverage endorsement, and in the case of motor
vehicles and other mobile Collateral, maintain insurance against theft;

 

(b)cause the insurance policy or policies required under this Agreement to be
assigned to the Secured Party and have as part thereof a standard mortgage
clause or a mortgage endorsement, as appropriate; and

 

(c)pay all premiums in connection with such insurance, and deliver all such
policies to the Secured Party, if it so requires.

 

8.2       If proceeds of any insurance required under this Agreement become
payable, the Secured Party may, in its absolute discretion, apply those proceeds
to such part or parts of the Obligations as the Secured Party may see fit, or
the Secured Party may release any such insurance proceeds to the Debtor for the
purpose of repairing, replacing, or rebuilding, but any release of insurance
proceeds to the Debtor shall not operate as a payment on account of the
Obligations or in any way affect this Agreement.

 

8.3       The Debtor shall forthwith, on the happening of loss or damage to the
Collateral, notify the Secured Party thereof and furnish to the Secured Party at
the Debtor’s expense any necessary proof and do any necessary act to enable the
Secured Party to obtain payment of the insurance proceeds, but nothing contained
in this Agreement shall limit the Secured Party’s right to submit to the insurer
a proof of loss on its own behalf.

 

8.4       The Debtor irrevocably authorizes and directs the insurer under any
policy of insurance required under this Agreement to include the name of the
Secured Party as a loss payee on any cheque or draft that may be issued with
respect to a claim under and by virtue of such insurance, and the production by
the Secured Party to any insurer of a certified copy of this Agreement shall be
its full and complete authority for so doing.

 



 

 

 

14

 

8.5       If the Debtor fails to maintain insurance as required by this
Agreement, the Secured Party may, but shall not be obliged to, maintain or
effect such insurance coverage, or so much thereof as the Secured Party
considers necessary for its protection.

 

9.Use and Verification of Collateral

 

Subject to compliance with the Debtor’s covenants contained in this Agreement
and compliance with paragraph 11 of this Agreement, the Debtor may, until
default, possess, operate, collect, use and enjoy, and deal with the Collateral
in the ordinary course of the Debtor’s business in any manner not inconsistent
with the provisions of this Agreement; provided always that the Secured Party
shall have the right at any time and from time to time to verify the existence
and state of the Collateral in any manner the Secured Party may consider
appropriate. The Debtor agrees to furnish all assistance and information and to
perform all such acts as the Secured Party may reasonably request in connection
therewith, and for such purpose to grant to the Secured Party or its agents
access to all places where the Collateral may be located and to all premises
occupied by the Debtor.

 

10.       Investment Property

 

If Collateral at any time includes Investment Property, the Debtor authorizes
the Secured Party to transfer the same or any part of it into its own name or
that of its nominee(s) so that the Secured Party or its nominee(s) may appear on
record as the sole owner of it; or has sole rights to it, as applicable;
provided that, until default, the Secured Party shall deliver promptly to the
Debtor all notices or other communications received by it or its nominee(s) as
such registered owner and, upon demand and receipt of payment of any necessary
expenses thereof, shall issue to the Debtor or its order a proxy to vote and
take all action with respect to such Investment Property. After default, the
Debtor waives all rights to receive any notices or communications received by
the Secured Party or its nominee(s) as such registered owner and agrees that no
proxy issued by the Secured Party to the Debtor or its order as aforesaid shall
thereafter be effective.

 

11.       Collection of Debts

 

Before or after default under this Agreement, without notice to the Debtor, the
Secured Party may notify all or any account debtors of the Debtor of the
Security Interest and may also direct such account debtors to make all payments
on Collateral to the Secured Party. The Debtor acknowledges that any payments on
or other proceeds of Collateral received by the Debtor from account debtors,
whether before or after notification of this Security Interest to account
debtors, and whether before or after default under this Agreement, shall be
received and held by the Debtor in trust for the Secured Party and shall be
turned over to the Secured Party upon request. This includes interest on
deferred payment contracts, and the payments themselves, and lease payments, if
any.

 

12.       Income from and Interest on Collateral

 

12.1     Until default, the Debtor reserves the right to receive any money
constituting income from or interest on Collateral and if the Secured Party
receives any such money before default, the Secured Party shall either credit
that money against the Obligations or pay it promptly to the Debtor.

 

12.2     After default, the Debtor shall not request or receive any money
constituting income from or interest on Collateral and if the Debtor receives
any such money in any event, the Debtor shall hold that money in trust for the
Secured Party and shall pay it promptly to the Secured Party.

 



 

 

 

15

 

13.       Increases, Profits, Payments, or Distributions

 

13.1     Whether or not default has occurred, the Debtor authorizes the Secured
Party

 

(a)to receive any increase in or profits on the Collateral (other than money)
and to hold the same as part of the Collateral. Money so received shall be
treated as income for the purposes of paragraph 12 of this Agreement and dealt
with accordingly, and

 

(b)to receive any payment or distribution upon redemption or retirement or upon
dissolution and liquidation of the issuer of Collateral; to surrender such
Collateral in exchange therefor; and to hold any such payment or distribution as
part of Collateral.

 

13.2     If the Debtor receives any such increase or profits (other than money)
or payments or distributions, the Debtor shall deliver the same promptly to the
Secured Party to be held by the Secured Party as provided in this Agreement.

 

14.       Disposition of Monies

 

Subject to any applicable requirements of the Act, all monies collected or
received by the Secured Party under or in exercise of any right it possesses
with respect to Collateral shall be applied on account of the Obligations in
such manner as the Secured Party deems best or, at the option of the Secured
Party, may be held unappropriated in a collateral account or released to the
Debtor, all without prejudice to the liability of the Debtor or the rights of
the Secured Party under this Agreement, and any surplus shall be accounted for
as required by law.

 

15.       Performance of Obligations

 

If the Debtor fails to perform any of its obligations under this Agreement, the
Secured Party may, but shall not be obliged to, perform any or all of those
obligations without prejudice to any other rights and remedies of the Secured
Party under this Agreement, and any payments made and any costs, charges,
expenses, and legal fees and disbursements (on a solicitor and own client basis)
incurred in connection therewith shall be payable by the Debtor to the Secured
Party forthwith with interest until paid at the highest rate borne by any of the
Obligations and such amounts shall be secured by this Agreement and rank prior
to all claims subsequent to this Agreement.

 

16.       Default

 

16.1 Unless waived by the Secured Party, it shall be an event of default
(“default”) under this Agreement and the security constituted by this Agreement
shall immediately become enforceable if:

 

(a)any term, covenant, or representation of this Agreement is breached or if
default occurs under the Loan Agreement, if any; or

 

(b)any amount owed to the Secured Party is not paid when due; or

 

(c)the Debtor defaults or threatens to default in payment when due or
performance of any of the Obligations; or

 

(d)the Debtor or any guarantor of the Debtor declares itself to be insolvent,
makes an assignment for the benefit of its creditors, is declared bankrupt,
declares bankruptcy, makes a proposal, or otherwise takes advantage of
provisions under the Bankruptcy and Insolvency Act, the Companies Creditors’
Arrangement Act, or similar legislation in any jurisdiction, or fails to pay its
debts generally as they become due; or

 

(e)a receiver or receiver-manager is appointed; or

 



 

 

 

16

 

(f)the Debtor ceases to carry on all or a substantial part of its business; or

 

(g)distress, execution, or seizure of any of the Collateral occurs; or

 

(h)if the Debtor is a corporation, there is a change of voting control without
the Secured Party’s consent; or

 

(i)the Debtor changes its name or amalgamates or merges without the Secured
Party’s consent; or

 

(j)the Debtor allows any hazardous materials to be brought upon any lands or
premises occupied by the Debtor; or

 

(k)the Secured Party in good faith believes and has commercially reasonable
grounds to believe that the prospect of payment or performance of the
Obligations is impaired or that any of the Collateral is or is about to be
placed in jeopardy.

 

16.2     In accordance with the British Columbia Property Law Act, the doctrine
of consolidation applies to this Agreement.

 

16.3     It shall be an event of default under this Agreement and the security
constituted by this Agreement shall immediately become enforceable if any term,
covenant, or representation in any other agreement, contract, or other
commitment of the Debtor to the Secured Party is breached or if default should
occur under the same.

 

17.       Acceleration

 

The Secured Party, in its sole discretion, may declare all or any part of the
Obligations that are not by their terms payable on demand to be immediately due
and payable in the event of any default, or, in the absence of default, if the
Secured Party considers or deems itself insecure or that the Collateral is in
jeopardy. The provisions of this paragraph do not and are not intended to affect
in any way any rights of the Secured Party with respect to any Obligations that
may now or in future be payable on demand.

 

18.       Enforcement

 

18.1 Upon any default under this Agreement, the security constituted by this
Agreement shall immediately become enforceable, and any floating charge will
immediately attach the Real Property and Collateral. To enforce and realize on
the security constituted by this Agreement, the Secured Party may take any
action permitted by law or in equity, as it may deem expedient, and in
particular, but without limiting the generality of the foregoing, the Secured
Party may do any of the following:

 

(a)appoint by instrument a receiver, receiver and manager, or receiver-manager
(the person so appointed is called the “Receiver”) of the Collateral, with or
without bond as the Secured Party may determine, and from time to time in its
absolute discretion remove such Receiver and appoint another in its stead;

 

(b)enter upon any premises of the Debtor and take possession of the Collateral
with power to exclude the Debtor, its agents, and its servants from those
premises, without becoming liable as a mortgagee in possession;

 

(c)preserve, protect, and maintain the Collateral and make such replacements and
repairs and additions as the Secured Party may deem advisable;

 

(d)sell, lease, or otherwise dispose of all or any part of the Collateral,
whether by public or private sale or lease or otherwise, in such manner, at such
price as can be reasonably obtained, and on such terms as to credit and with
such conditions of sale and stipulations as to title or conveyance or evidence
of title or otherwise as to the Secured Party may seem reasonable, provided that
if any sale, lease, or other disposition is on credit, the Debtor shall not be
entitled to be credited with the proceeds of any such sale, lease, or other
disposition until the monies therefor are actually received; and

 



 

 

 

17

 

(e)exercise all of the rights and remedies of a secured party under the Act.

 

18.2     A Receiver appointed under this Agreement shall be the agent of the
Debtor and not of the Secured Party, and the Secured Party shall not be in any
way responsible for any misconduct, negligence or nonfeasance on the part of any
Receiver, its servants, agents, or employees. A Receiver shall, to the extent
permitted by law or to such lesser extent permitted by its appointment, have all
the powers of the Secured Party under this Agreement, and in addition shall have
power to carry on the business of the Debtor and for such purpose to enter upon,
use, and occupy all premises owned or occupied by the Debtor in which Collateral
may be situate, maintain Collateral upon such premises, use, Collateral directly
or indirectly in carrying on the Debtor’s business, and from time to time borrow
money either unsecured or secured by a security interest in any of the
Collateral.

 

18.3     Subject to the claims, if any, of the creditors of the Debtor ranking
in priority to this Agreement, all amounts realized from the disposition of
Collateral under this Agreement shall be applied as the Secured Party, in its
absolute discretion, may direct or as follows:

 

(a)in payment of all costs, charges, and expenses (including legal fees and
disbursements on a solicitor and own client basis) incurred by the Secured Party
in connection with or incidental to

 

(i)the exercise by the Secured Party of all or any of the powers granted to it
under this Agreement; and

 

(ii)the appointment of the Receiver and the exercise by the Receiver of all or
any of the powers granted to it under this Agreement, including the Receiver’s
reasonable remuneration and all outgoings properly payable by the Receiver
excluding the Receiver’s borrowings;

 

(b)in payment of any sum or sums borrowed by the Receiver from the Secured Party
and interest thereon if such sum or sums are secured by the Collateral;

 

(c)in or toward payment to the Secured Party of all principal and other monies
(except interest) due in respect of the Obligations;

 

(d)in or toward payment to the Secured Party of all interest remaining unpaid in
respect of the Obligations;

 

(e)in or toward payment of any sum or sums borrowed by the Receiver from any
financial institution, corporation, or person other than the Secured Party, and
interest thereon if such sum or sums are secured by the Collateral.

 

Subject to applicable law and the claims, if any, of other creditors of the
Debtor, any surplus shall be paid to the Debtor.

 

18.4     The Debtor agrees that the Secured Party may exercise its rights and
remedies under this Agreement immediately upon default, except as may be
otherwise provided in the Act, and the Debtor expressly confirms that, except as
may be otherwise provided in this Agreement or in the Act, the Secured Party has
not given any covenant, express or implied, and is under no obligation to allow
the Debtor any period of time to remedy any default before the Secured Party
exercises its rights and remedies under this Agreement.

 



 

 

 

18

 

19.        Deficiency

 

If the amounts realized from the disposition of the Collateral are not
sufficient to pay the Obligations in full, the Debtor shall pay to the Secured
Party the amount of such deficiency immediately upon demand for the same.

 

20.       Rights Cumulative

 

All rights and remedies of the Secured Party set out in this Agreement are
cumulative, and no right or remedy contained in this Agreement is intended to be
exclusive but each shall be in addition to every other right or remedy contained
in this Agreement or in any existing or future security agreement or now or in
future existing at law, in equity or by statute, or under any other agreement
between the Debtor and the Secured Party that may be in effect from time to
time.

 

21.       Liability of Secured Party

 

The Secured Party shall not be responsible or liable for any debts contracted by
it, for damages to persons or property or for salaries or non-fulfilment of
contracts during any period when the Secured Party shall manage the Collateral
upon entry, as provided in this Agreement, nor shall the Secured Party be liable
to account as mortgagee in possession or for anything except actual receipts or
be liable for any loss on realization or for any default or omission for which a
mortgagee in possession may be liable. The Secured Party shall not be bound to
do, observe, or perform or to see to the observance or performance by the Debtor
of any obligations or covenants imposed upon the Debtor, nor shall the Secured
Party, in the case of Investment Property, Instruments, or Chattel Paper, be
obliged to preserve rights against other persons, nor shall the Secured Party be
obliged to keep any of the Collateral identifiable. The Debtor waives any
applicable provision of law permitted to be waived by it which imposes higher or
greater obligations upon the Secured Party than as contained in this paragraph.

 

22.       Appointment of Attorney and Deed

 

22.1     The Debtor irrevocably appoints the Secured Party or the Receiver, as
the case may be, with full power of substitution, to be the attorney of the
Debtor for and in the name of the Debtor to sign, endorse, or execute under seal
or otherwise any deeds, documents, transfers, cheques, instruments, demands,
assignments, assurances, or consents that the Debtor is obliged to sign,
endorse, or execute, and generally to use the name of the Debtor and to do all
things as may be necessary or incidental to the exercise of all or any of the
powers conferred on the Secured Party or the Receiver, as the case may be, under
this Agreement.

 

22.2     Whether or not the Debtor attaches its corporate seal, if a
corporation, this Agreement is intended to be and is deemed to be a deed given
under seal.

 

23.       Accounts

 

Notwithstanding any other provision of this Agreement, the Secured Party may
collect, realize, sell, or otherwise deal with the Accounts or any part of them
in such manner, upon such terms and conditions, and at such time or times,
whether before or after default, as may seem to it advisable, and without notice
to the Debtor, except in the case of disposition after default and then subject
to the provisions of Part 5 of the Act. All monies or other forms of payment
received by the Debtor in payment of any Account shall be received and held by
the Debtor in trust for the Secured Party.

 

24.       Appropriation of Payments

 

Any and all payments made in respect of the Obligations from time to time and
monies realized from any security interests held therefor (including monies
collected in accordance with or realized on any enforcement of this Agreement)
may be applied to such part or parts of the Obligations as the Secured Party may
see fit, and the Secured Party may at all times and from time to time change any
appropriation as the Secured Party may see fit.

 



 

 

 

19

 

25.       Liability to Advance

 

None of the preparation, execution, perfection, and registration of this
Agreement or notice of this Agreement or the advance of any monies shall bind
the Secured Party to make any advance or loan or further advance or loan, or
renew any note or extend any time for payment of any indebtedness or liability
of the Debtor to the Secured Party.

 

26.       Waiver

 

The Secured Party may from time to time and at any time waive in whole or in
part any right, benefit, or default under any paragraph of this Agreement but
any such waiver of any right, benefit, or default on any occasion shall be
deemed not to be a waiver of any such right, benefit, or default thereafter, or
of any other right, benefit or default, as the case may be, and no delay or
omission by the Secured Party in exercising any right or remedy under this
Agreement or with respect to any default shall operate as a waiver thereof or of
any other right or remedy.

 

27.       Notice

 

Any notice, demand, or other communication required or permitted to be given
under this Agreement shall be effectually made or given if delivered by hand,
prepaid private courier or by electronic transmission to the address of each
party set out below:

 

Tothe Debtor: NioCorp Developments Ltd.   7000 South Yosemite Street, Suite 115,
Centennial, CO, USA 80112
jashburn@niocorp.com
Attention: John Ashburn

 

To the Secured Party: Mark Smith   

418 E. Fairchild Dr., Highlands Ranch, CO, USA 80126
msmith@niocorp.com

 

or to such other address or email address as either party may designate in the
manner set out above. Any notice, demand, or other communication shall be deemed
to have been given and received on the day of prepaid private courier delivery
or facsimile transmission.

 

28.       Extensions

 

The Secured Party may grant extensions of time and other indulgences, take and
give up security, accept compositions, compound, compromise, settle, grant
releases and discharges, refrain from perfecting or maintaining perfection of
the Security Interest, and otherwise deal with the Debtor, account debtors of
the Debtor, sureties, and others and with the Collateral, the Security Interest,
and other security interests as the Secured Party sees fit without prejudice to
the liability of the Debtor or the Secured Party’s right to hold and realize on
the security constituted by this Agreement.

 

29.       No Merger

 

This Agreement shall not operate to create any merger or discharge of any of the
Obligations, or of any assignment, transfer, guarantee, lien, mortgage,
contract, promissory note, bill of exchange, or security interest of any form
held or which may in future be held by the Secured Party from the Debtor or from
any other person. The taking of a judgment with respect to any of the
Obligations shall not operate as a merger of any of the covenants contained in
this Agreement.

 



 

 

 

20

 

30.        Assignment

 

The Secured Party may, without further notice to the Debtor, at any time assign,
transfer, or grant a security interest in this Agreement and the Security
Interest. The Debtor expressly agrees that the assignee, transferee, or secured
party, as the case may be, shall have all of the Secured Party’s rights and
remedies under this Agreement, and the Debtor shall not assert any defence,
counterclaim, right of setoff, or otherwise with respect to any claim that the
Debtor now has or in future acquires against the Secured Party in any action
commenced by such assignee, transferee, or secured party, as the case may be,
and shall pay the Obligations to the assignee, transferee, or secured party, as
the case may be, as the Obligations become due.

 

31.       Satisfaction and Discharge

 

Any partial payment or satisfaction of the Obligations, or any ceasing by the
Debtor to be indebted to the Secured Party, shall be deemed not to be a
redemption or discharge of this Agreement. The Debtor shall be entitled to a
release and discharge of this Agreement upon full payment and satisfaction of
all Obligations and upon written request by the Debtor and payment to the
Secured Party of all costs, charges, expenses, and legal fees and disbursements
(on a solicitor and own client basis) incurred by the Secured Party in
connection with the Obligations and such release and discharge.

 

32.       Enurement

 

This Agreement shall enure to the benefit of and be binding upon the parties and
their respective heirs, executors, personal representatives, successors, and
permitted assigns.

 

33.       Interpretation

 

33.1      In this Agreement:

 

(a)“Debtor” and the personal pronoun “it” or “its” and any verb relating thereto
and used therewith shall be read and construed as required by and in accordance
with the context in which such words are used, depending upon whether the Debtor
is one or more individuals, corporations, or partnerships and, if more than one,
shall apply to and be binding upon each of them jointly and severally;

 

(b)“Act” means the British Columbia Personal Property Security Act and all
regulations thereunder as amended;

 

33.2     Words and expressions used in this Agreement that have been defined in
the Act shall be interpreted in accordance with their respective meanings given
in the Act, whether expressed in this Agreement with or without initial capital
letters and whether in the singular or the plural, unless otherwise defined in
this Agreement or unless the context otherwise requires, and, wherever the
context so requires, in this Agreement the singular shall be read as if the
plural were expressed, and vice-versa, and the provisions of this Agreement
shall be read with all grammatical changes necessary dependent upon the person
referred to being a male, female, firm, or corporation.

 

33.3     Should any provision of this Agreement be declared or held invalid or
unenforceable in whole or in part or against or with respect to the Debtor by a
court of competent jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of any or all of the remaining provisions
of this Agreement, which shall continue in full force and effect and be
construed as if this Agreement had been executed without the invalid or
unenforceable provision.

 

33.4     The headings of the paragraphs of this Agreement have been inserted for
reference only and do not define, limit, alter, or enlarge the meaning of any
provision of this Agreement.

 

33.5     This Agreement shall be governed by the laws of British Columbia.

 



 

 

 

21

 

34.        Miscellaneous

 

34.1      The Debtor authorizes the Secured Party to file such financing
statements, financing change statements, and other documents, and do such acts,
matters, and things as the Secured Party may deem appropriate, to perfect on an
ongoing basis and continue the Security Interest, to protect and preserve the
Collateral, and to realize upon the Security Interest.

 

34.2       The Debtor waives protest of any Instrument constituting Collateral
at any time held by the Secured Party on which the Debtor is any way liable and,
subject to the provisions of the Act, notice of any other action taken by the
Secured Party.

 

34.3      The Debtor covenants that it shall not amalgamate with any other
company or entity without first obtaining the written consent of the Secured
Party. The Debtor acknowledges and agrees that if it amalgamates with any other
company or companies, then it is the intention of the parties that the term
“Debtor” when used in this Agreement shall apply to each of the amalgamating
companies and to the amalgamated company, so that the Security Interest granted
by this Agreement:

 

(a)shall extend to “Collateral” (as that term is defined in this Agreement)
owned by each of the amalgamating companies and the amalgamated company at the
time of amalgamation and to any “Collateral” owned or acquired by the
amalgamated company thereafter, and

 

(b)shall secure the “Obligations” (as that term is defined in this Agreement) of
each of the amalgamating companies and the amalgamated company to the Secured
Party at the time of amalgamation and any “Obligations” of the amalgamated
company to the Secured Party arising thereafter. The Security Interest shall
attach to “Collateral” owned by each company amalgamating with the Debtor, and
by the amalgamated company, at the time of amalgamation, and shall attach to any
“Collateral” thereafter owned or acquired by the amalgamated company when that
Collateral becomes owned or is acquired.

 

34.4      The Debtor authorizes the Secured Party to provide a copy of this
Agreement and such other information and documents specified under the Act to
any person entitled under the Act to demand and receive them.

 

35.       Copy of Agreement and Financing Statement

 

The Debtor

 

(a)acknowledges receiving a copy of this Agreement, and

 

(b)waives all rights to receive from the Secured Party a copy of any financing
statement, financing change statement, or verification statement filed, issued,
or obtained at any time in respect of this Agreement.

 

IN WITNESS WHEREOF the Debtor has executed this Agreement on the date indicated
below.

 



  Execution Date  

Officer Certification

 

/s/ Cathy Savoie          

 

 

Y



 

15

 

M



 

06

 

D



 

17

 

 

NIOCORP DEVELOPMENTS LTD.
its authorized signatory:

/s/ John F. Ashburn Jr          
Name: John F. Ashburn Jr.

 



 



 

 

 

22

 



OFFICER CERTIFICATION:

 

Your signature constitutes a representation that you are a solicitor, notary
public, or other person authorized by the Evidence Act, R.S.B.C. 1996, c. 124,
to take affidavits for use in British Columbia and certifies the matters set out
in Part 5 of the Land Title Act as they pertain to the execution of this
instrument.

 



 

 



 

23

 

SCHEDULE “A”

 

EXISTING CHARGES ON THE ASSETS OF THE DEBTOR

 



 

 



 

Page:    1

 

  BC OnLine:   PPRS SEARCH RESULT 2015/06/17 Lterm: XPSP0054 For:   PC82661
  BOUGHTON LAW CORPORATION 10:44:11

 

Index: BUSINESS DEBTOR

 

Search Criteria:   NIOCORP DEVELOPMENTS

 



***************************************  P P S A    S E C U R I T Y    A G R E E
M E N T *************************************** 

 

Reg.   Date:       JAN 18, 2010 Reg.   Length:     5 YEARS Reg.   Time:
      09:26:24    Expiry Date:      JAN 18, 2018 Base Reg.   #:   366910F
       Control #:      B9765130



*** Expiry date includes subsequent registered renewal(s).

 

This registration was selected and included for your protection because of close
proximity to your search criteria.

Block#

 

S0001      Secured Party:    THE TORONTO-DOMINION BANK - 94060

700 W GEORGIA 2 FL BOX 10001

VANCOUVER BC V7Y 1A2

 

D0001      Base Debtor:     BUTLER RESOURCE CORP.

(Business)    789 W PENDER ST., SUITE 1128

      VANCOUVER BC V6C 1H2

 

     General Collateral:



ALL PRESENT AND AFTER ACQUIRED ACCOUNTS, MONIES, DEPOSITS FROM TIME TO TIME ON
DEPOSIT IN THE NAME OF THE DEBTOR OR OWED TO THE DEBTOR BY THE SECURED PARTY OR
TD MORTGAGE CORPORATION OR TD PACIFIC MORTGAGE CORPORATION, OR CANADA TRUSTCO
MORTGAGE COMPANY OR THE CANADA TRUST COMPANY OR OTHER SUBSIDIARY OR AFFILIATE OF
THE SECURED PARTY AND IN THE DEBTORS RIGHTS IN AND TO THOSE ACCOUNTS, MONIES,
DEPOSITS AND PROCEEDS THEREOF.

 

Registering



   Party:     THE TORONTO-DOMINION BANK - 94060

   700 W GEORGIA 2 FL BOX 10001

   VANCOUVER BC V7Y 1A2

 



  A M E N D M E N T    /    0 T H E R    C H A N G E      



    Reg. #: 527890F                Reg. Date:   APR 28, 2010   Reg. Time:
  09:05:06    Control #:   B9930499



Base Reg. Type: PPSA SECURITY AGREEMENT

Base Reg. #: 366910F                Base Reg. Date: JAN 18, 2010

 

Details Description:

 ADD ONE DEBTOR - QUANTUM RARE EARTH DEVELOPMENTS CORP.



Block#

 

*** ADDED ***



D0002 Bus. Debtor: QUANTUM RARE EARTH DEVELOPMENTS CORP.   789 WEST PENDER ST
SUITE 1128
VANCOUVER BC V6C 1H2

 





 

 

Continued on Page     2

 

Search Criteria: NIOCORP DEVELOPMENTS Page:     2

 

Registering          Party:      CANADIAN SECURITIES REGISTRATION   SYSTEMS  
4126 NORLAND AVENUE   BURNABY BC V5G 3S8

 

*** Name/Address Changed on May 7, 2012 to:

 

Registering          Party:      D & H LIMITED PARTNERSHIP   4126 NORLAND
AVENUE, SUITE 201   BURNABY BC V5G 3S8

 



  A M E N D M E N T    /    0 T H E R    C H A N G E      



 

Reg. #: 243818H                Reg. Date:    MAR 19, 2013
Reg. Time:    09:56:28
 Control #:    D1688744

Base Reg. Type: PPSA SECURITY AGREEMENT

Base Reg. #: 366910F                Base Reg. Date: JAN 18, 2010

 

Details Description:

   ADD DEBTOR.



Block#

 

*** ADDED ***



=D0003                       Bus.    Debtor:   NIOCORP DEVELOPMENTS LTD.   1050
WEST PENDER ST SUITE 1510   VANCOUVER BC V6E 3S7

 

Registering          Party:      D & H LIMITED PARTNERSHIP   4126 NORLAND
AVENUE, SUITE 201   BURNABY BC V5G 3S8

 



  A M E N D M E N T    /    0 T H E R    C H A N G E      

 

Reg. #: 249844H                Reg. Date:   MAR 20, 2013   Reg. Time:   16:05:08
   Control #:   D1694907

Base Reg. Type: PPSA SECURITY AGREEMENT

Base Reg. #: 366910F                Base Reg. Date: JAN 18, 2010

 

  Details Description:

    ADD DEBTOR

 Block#

 

*** ADDED ***



D0004                       Bus.    Debtor:    NIOCORP DEVELOPMENTS LTD.   789
WEST PENDER ST SUITE 1128

 





 

 

VANCOUVER BC     V6C     1H2

 

Registering

Party: D & H LIMITED PARTNERSHIP
4126 NORLAND AVENUE, SUITE 201
BURNABY BC V5G 3S8

Continued on Page 3

 

Search Criteria:     NIOCORP DEVELOPMENTS   Page: 3

 



  R E N E W A L      

 

Reg. #: 358456I Reg. Date: DEC 23, 2014 Reg. Life #: 3 YEARS Reg. Time: 13:08:23
    Control #: D2831501

 

Base Reg. Type: PPSA SECURITY AGREEMENT

Base Reg. # : 366910F Base Reg. Date: JAN 18, 2010

 

Registering



Party: D & H LIMITED PARTNERSHIP
4126 NORLAND AVENUE, SUITE 201
BURNABY BC V5G 3S8

 



* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * P P S A  S E C U R I T Y  A G R E E M E N T * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * *

 

 

Reg. Date: MAY 21, 2014 Reg. Length: 6 YEARS Reg. Time: 09:09:41 Expiry Date:
MAY 21, 2020 Base Reg. #: 965259H Control #: D2428615

 

This registration was selected and included for your protection because of close
proximity to your search criteria.

 

Block#

 

S0001 Secured Party: ROYNAT INC.     SUITE 1500, 4710 KINGSWAY ST.
BURNABY BC V5H 4M2       =D0001 Base Debtor: NIOCORP DEVELOPMENTS LTD.  
(Business) 1510 - 1050 WEST PENDER ST
VANCOUVER BC V6E3T4

 

General Collateral:

COPIER(S) TOGETHER WITH ALL ATTACHMENTS ACCESSORIES ACCESSIONS REPLACEMENTS
SUBSTITUTIONS ADDITIONS AND IMPROVEMENTS THERETO AND ALL PROCEEDS IN ANY FORM
DERIVED DIRECTLY OR INDIRECTLY FROM ANY SALE AND OR DEALINGS WITH THE COLLATERAL
AND A RIGHT TO AN INSURANCE PAYMENT OR OTHER PAYMENT THAT INDEMNIFIES OR
COMPENSATES FOR LOSS OR DAMAGE TO THE COLLATERAL OR PROCEEDS OF THE COLLATERAL

 

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *
* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * 

 



 

 

 

Some, but not all, tax liens and other Crown claims are registered at the
Personal Property Registry (PPR) and if registered, will be displayed on this
search result. HOWEVER, it is possible that a particular chattel is subject to a
Crown claim that is not registered at the PPR. Please consult the Miscellaneous
Registrations Act, 1992 for more details. If you are concerned that a particular
chattel may be subject to a Crown claim not registered at the PPR, please
consult the agency administering the type of Crown claim.

 



>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>> END OF
SEARCH <<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<<

 



 

 

 

24

 

END OF DOCUMENT

 



 